DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/09/2020 and 02/19/2021 have been considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by She et al. (US 20170043395 A1).
Regarding claims 1-6, She teaches a “material is provided for forming a part using a manufacturing system” (which reads upon “for a shaped metal object”, as recited in the instant claim; paragraph [0008]).  She teaches that “each of the particles includes a metal powder core encapsulated by a non-metal coating” (which reads upon “a powder particle, comprising a powder body made of metal; and an identification portion provided on or in the powder body”, as recited in instant claim 1; which reads upon “wherein the identification portion is provided on a surface of the powder body”, as recited in instant claim 2; paragraph [0008]; a non-metal coating reads on the broadest reasonable interpretation of an identification portion).  She teaches that “the coating of at least one of the particles may be configured from or otherwise include at least one of the following materials: alkoxysilane, aminosilane, organic phospholic acid, nitride, fluoride, epoxy, thiol, disulphide, thoilate, triazol, alkylphosphonic acids, fluoropolymers, silicones, polypyrrol, polyanyline, and other polymeric assembled monolayers” (which reads upon “wherein the identification portion has a color different from a color of the powder body”, as recited in instant claim 3; which reads upon “wherein the identification portion is formed of a colored polymer”, as recited in instant claim 4; paragraph [0016]; silicone is a bright red).  She teaches that “the coating 14 may also be adapted to partially or substantially completely decompose and/or volatize in order to partially or substantially completely expose the core 12 for subsequent additive manufacturing” (which reads upon “wherein the identification portion is decreased or modified at a sintering temperature at which the powder particle is sintered”, as recited in instant claim 5; paragraph [0031]).  She teaches that “before being encapsulated within the coating 14, the core 12 may be degassed to remove entrained gas, adsorbates and/or moisture therefrom” (which reads upon “fabricating a powder body made of metal”, as recited in instant claim 6; paragraph [0028]).  She teaches that “the coating material may be deposited on the core 12 to form the coating 14” (which reads upon “coating the powder body with a material forming an identification portion”, as recited in the instant claim; paragraph [0033]).  

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tejada Palacios et al. (US 20170120528 A1).
Regarding claims 1-2 and 6-7, Tejada Palacios teaches “a magnetic nanoparticle portion (which) is embedded in the 3D printing material portion in such a way that the 3D printing material blend is encoded with a uniquely identifiable predetermined code” (which reads upon “for a shaped metal object”, as recited in the instant claim; paragraph [0005]).  Tejada Palacios teaches that “superparamagnetic compounds include FePt: iron-platinum alloys FePd: iron-paladium alloys” (which reads upon “metal”, as recited in the instant claim; paragraph [0039]).  Tejada Palacios teaches that “the at least first quantity of magnetic nanoparticle material may comprise at least a first fraction of a nanoparticle material coated with a first coating” (which reads upon “a powder particle for a shaped metal object, comprising a powder body made of metal; and an identification portion provided on or in the powder body”, as recited in the instant claim; which reads upon “wherein the identification portion is provided on a surface of the powder body”, as recited in the instant claim; which reads upon “fabricating a powder body made of metal; and coating the powder body with a material forming an identification portion”, as recited in the instant claim; paragraph [0084]).  Tejada Palacios teaches that “coating of the nanoparticle material may be another encoding parameter” (paragraph [0084]).  Tejada Palacios teaches that “the same material with different coating would correspond to a different unit of information” (which reads upon “an identification portion provided on or in the powder body”, as recited in the instant claim; paragraph [0084]).  Tejada Palacios teaches that “AC current from an AC source 650 flowing through the coils 605 of excitation element 610 generates an AC field 615” (paragraph [0166]).  Tejada Palacios teaches that “presence of a 3D printing material blend 620 changes the magnetic flux and thereby the induced voltage in detecting coil 625 of detecting element 630, and that excitation element 610 and detecting element 630 comprise a sensor of 3D printing unit 600” (which reads upon “sorting device for powder particles for a shaped metal object, comprising: a sensor unit identifying an identification portion provided on or in a powder body of a powder particle”, as recited in the instant claim; paragraph [0166]).  Tejada Palacios teaches that “as the 3D printing material blend passes through the sensor 600, the induced voltage changes in the detecting coil 625, and that these changes may be recorded by a post processing unit so that the AC susceptibility may be calculated and, e.g., compared with stored AC susceptibility values to identify the taggant” (which reads upon “a sorting unit sorting the powder particle based on a result of identification performed by the sensor unit”, as recited in the instant claim; paragraph [0166]).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733